In related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Orange County (Woods, J.), dated November 21, 2011, which, after a fact-finding hearing, inter alia, found that she neglected the subject children.
Ordered that the order of fact-finding and disposition is reversed, on the facts, without costs or disbursements, the petitions are denied, and the proceedings are dismissed.
A finding that a child is neglected must be based on a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Kassandra V. [Sylvia L.], 90 AD3d 940, 941 [2011]). Here, the petitioner failed to establish by a preponderance of the evidence that the mother neglected her children.
As a result of our determination, the mother’s remaining contentions have been rendered academic. Dillon, J.P., Angiolillo, Leventhal and Miller, JJ., concur.